Citation Nr: 0336650	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  93-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1997, the Board denied service connection for a 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).  The veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, herein "Court").  In an April 
1999 Order, the Court vacated the March 1997 decision of the 
Board, and, in so doing, remanded the case to the Board for 
action consistent with a March 1999 Joint Motion.

In September 1999, the Board remanded the case to the 
Regional Office (RO) for additional development.  The 
requested development was completed and the RO returned the 
case to the Board.  In August 2000, the Board denied the 
claim.  The veteran appealed to the Court.  While the matter 
was awaiting Court action, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein 
"VCAA") (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA proposed a Joint 
Remand to return the case to the Board to assure compliance 
with the VCAA.  The veteran and his attorney did not oppose 
the motion.  In December 2000, the Court granted the 
unopposed motion and vacated the Board's August 2000 
decision.  The matter was returned to the Board.  

In June 2001, the Board Remanded the case to the RO for 
Social Security Administration medical records, compliance 
with the development requirements of VCAA, and 
readjudication, as VCAA did away with the concept of a well 
grounded claim, which was the basis for the previous Board 
decision.  

The veteran was previously represented by James W. Stanley, 
Jr., Attorney at Law.  In January 2003, the veteran was 
notified that Mr. Stanley's privilege to represent veteran's 
before VA had been revoked.  The veteran was afforded an 
opportunity to appoint another representative but he has not 
done so.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, VCAA became law on November 9, 2000.  As to 
the new VCAA notice requirements, in Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002), the Court specifically 
held that amended section 5103(a) and the new 38 C.F.R. 
§ 3.159(b) require VA to inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Until the 
veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In June 2001, the Board remanded the case to the RO and the 
RO promptly attempted to comply with the notification 
requirements of VCAA.  In a letter dated in June 2001, the RO 
summarized the evidence of record.  It told the veteran that 
what VA needed was to provide the veteran an opportunity to 
submit additional medical records.  As to what the veteran 
was to do, he was basically told to identify any additional 
medical records and complete releases so that VA could obtain 
them.  However, neither the October 2001 letter, nor any 
other communication of record notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence that 
VA would seek to provide, or of the information and evidence 
that the claimant was expected to provide.  Thus, we must 
conclude that the letter does not comply with VCAA, as 
expounded by the Court.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying him as to what is needed to substantiate his 
claim, what evidence VA will develop and what he must submit 
to substantiate the claim.  

The case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf. 

2.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

